Citation Nr: 1413244	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating (evaluation) for hypertension.  

2.  Entitlement to an increased rating (evaluation) for ischemic heart disease, status post four-vessel bypass surgery.  

3.  Entitlement to an increased rating (evaluation) for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to May 1976, and from August 1984 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  


FINDINGS OF FACT

1.  For the entire period of rating, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 110, and systolic pressure predominantly less than 200.

2.  For the entire period of rating, the Veteran's ischemic heart disease, status post four-vessel bypass surgery, has been manifested by a METs level of between 5-7, a left ventricular ejection fraction greater than 50 percent, and no episodes of acute congestive heart failure.  

3.  For the entire period of rating, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring no more than one to two times per month.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for hypertension have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013).  

2.  The criteria for a disability rating higher than 30 percent for ischemic heart disease, status post four-vessel bypass surgery, are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7007 (2013).  

3.  The criteria for a disability rating of 30 percent and no higher for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board finds that in this case VA has satisfied its duties to notify the Veteran under the VCAA.  In February 2009, May 2009, and June 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the February 2009 letter provided the general criteria for the assignment of an effective date and initial rating.  Id.  Finally, initial notice was issued prior to the September 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded multiple VA medical examinations, the most recent conducted in November 2012, during the appeals period.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

As an initial matter, the Board notes that the September 2009 rating decision at issue modified the service connection award for a cardiovascular disability.  The Veteran had previously been granted service connection for coronary artery disease with hypertension, rated as a single disability, with a 30 percent disability rating under Diagnostic Code 7101-7005 and effective from January 13, 1993.  Effective January 23, 2008, that rating was discontinued and replaced with two separate ratings - one for ischemic heart disease, with a 30 percent disability rating under Diagnostic Code 7005-7017, and one for hypertension, with a 10 percent disability rating under Diagnostic Code 7101.  

In awarding the Veteran the aforementioned separate disability ratings in the place of his prior 30 percent disability rating, the Board finds that this action does not constitute a termination of service connection or reduction under 38 C.F.R. § 3.105.  This is because the net effect of this action results in a higher rating for the Veteran's service-connected disabilities at issue, from a single 30 percent disability rating to two ratings of 10 and 30 percent; therefore, a reduction in his compensation has not taken place at any point in the appeals period.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91.  




Rating Hypertension

The Veteran seeks a disability rating in excess of 10 percent for the service-connected hypertension.  He contends a higher rating is warranted based on increased impairment due to this disability.  

As noted above, in a September 1993 rating decision, the RO granted service connection and assigned an initial 10 percent rating for hypertension, pursuant to Diagnostic Code 7101, effective January 13, 1993.  In a July 2002 rating decision, service connection for hypertension was modified to include coronary artery disease, and a single disability rating of 30 percent was assigned for these disabilities under Diagnostic Code 7101-7005, effective September 1, 2001.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2013).  The Veteran filed the current claim for increase in January 2009.  

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and grants a 60 percent evaluation for diastolic pressure predominantly 130 or more; a, 40 percent evaluation for diastolic pressure predominantly 120 or more; a 20 percent evaluation for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; and a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.  

Thus, the 10 percent rating for hypertension contemplates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  In order to warrant a higher evaluation, there must be diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Such findings have not been demonstrated in the present case.  

Private clinical treatment records in February 2009 reveal systolic/diastolic blood pressure readings of 122/78 and 114/74.  On VA treatment in March 2009, blood pressure readings were 127/88.  On VA examination in June 2009, blood pressure readings were 130/75, 127/73, and 125/70.  Blood pressure readings were 144/68 on VA treatment in December 2009, 134/86 in May 2010, 118/70 in February 2011, 126/66 in October 2011, 129/77 in July 2012, 110/57 in September 2012, and 166/72 in January 2013.  On VA examination in November 2012, blood pressure readings were 110/60, 113/64, and 112/63.  Thus, in all measurements of record, the diastolic pressure is less than 110, and in all measurements, the systolic pressure is less than 200.  Because this is true for the entire rating period, a staged rating is not warranted.  Extraschedular consideration will be discussed below. 

While the Veteran believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria how his symptomatology warrants a higher rating, and the evidence indicates that it does not.  In his VA Form 9, the Veteran asserted that, because he now takes two medications for his hypertension, an increased rating is warranted.  The diagnostic criteria do not provide, however, an increased rating solely because the number or dosage of medications has increased.  The current 10 percent rating contemplates the use of medication to control hypertension.  

In summation of the Board's findings, for the entire period of the claim, the criteria for any higher rating than those for the current 10 percent rating are not more nearly approximated for the entire period of rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  


Rating Ischemic Heart Disease

The Veteran seeks a disability rating in excess of 30 percent for his ischemic heart disease, status post four-vessel bypass surgery.  He contends this disability has worsened during the appeal period to warrant a higher rating.  The current claim for increase was received in January 2009.  

The Veteran's ischemic heart disease is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7005-7017, as 30 percent disabling.  Diagnostic Code 7005, for arteriosclerotic heart disease, provides a rating of 10 percent when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is rated 30 percent disabling.  

Impairment resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7017.  

In the present case, the Veteran has also been granted a temporary total rating of 100 percent effective January 23, 2009 to April 30, 2009.  As he has not perfected an appeal of the length of this temporary total rating, that issue is not before the Board.  

Under both Diagnostic Codes 7005 and 7017, a rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of 30 to 50 percent.  Such a level of impairment has not been demonstrated in the present case.  

On VA examination in June 2009, the evidence shows a peak METs of 6.3.  The left ventricular ejection fraction was 56 percent.  No history of congestive heart failure was noted.  On VA examination in November 2012, the evidence shows an estimated METs level of between 5-7 and was again without a history of congestive heart failure.  The left ventricular ejection fraction was 56 percent.  

Finally, because the level of impairment resulting from the ischemic heart disease has remained essentially the same for the pendency of this appeal, a staged rating is not warranted.  Extraschedular consideration will be discussed below. 

In conclusion, the preponderance of the evidence is against an evaluation in excess of 30 percent for ischemic heart disease for the entirety of the appeal.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).  

Rating Migraine Headaches

The Veteran seeks a compensable rating for migraine headaches.  The Veteran states he takes over-the-counter medication for his headaches, and a higher evaluation is warranted.  

Service connection for migraine headaches was granted in a July 2002 rating decision.  An initial noncompensable rating was assigned effective March 20, 2000.  The current claim for increase was received in January 2009.  

This disability is evaluated under Diagnostic Code 8100, for migraines.  Under this Code, with less frequent attacks, a noncompensable rating is warranted.  With characteristic prostrating attacks averaging one every two months over the last several months, a 10 percent rating is warranted.  Characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent disability rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, Code 8100.  

Prostration has not been defined by the rating criteria, or by the U.S. Court of Appeals for Veterans Claims (Court).  According to Webster's New World Dictionary of American English (p. 1080, 3rd College Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

After considering the totality of the record, the Board finds a compensable evaluation of 30 percent and no higher is warranted for migraine headaches for the entire rating period.  On VA examination in June 2009, the Veteran reported migraine headaches occurring one to two times per month, lasting approximately five hours on each occasion.  He stated that, when these episodes occur, he must discontinue what he is doing and lie down.  No other residuals or complications were reported.  On objective neurological evaluation, the Veteran exhibited no sensory deficits or other neurological impairment.  

Similarly, the Veteran reported on November 2012 VA examination migraine headaches occurring one to two times per month.  These episodes lasted up to a day or more, and sometimes involved nausea, vomiting, and sensitivity to light and sound.  The examiner did not indicate these attacks were prostrating, however, and opined they would not affect the Veteran's employability.  

The Veteran has reported one to two episodes per month of migraine headaches.  He is competent to report such observable symptomatology as migraine headaches.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, his assertions are considered credible.  While the November 2012 examiner did not find the Veteran's headaches to be prostrating, the Board notes that in June 2009 the Veteran stated he must cease his current activities and lie down when they occur.  Likewise, in November 2012, he reported that such symptoms as nausea, vomiting, and sensitivity to light and sound accompany his headaches.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 30 percent rating is warranted.  Additionally, because a similar level of impairment has been reported since the initiation of this claim, a 30 percent rating is warranted for the entire rating period.  

The preponderance of the evidence is against an evaluation in excess of 30 percent, however, as the Veteran has not reported and the record does not reflect very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As noted above, the Veteran has reported migraine headaches occurring only once to twice a month, and a VA examiner found in 2012 that the Veteran's employability was not adversely affected by headaches.  Extraschedular consideration will be discussed below. 

In summation, a 30 percent rating and no higher is warranted for migraine headaches for the entire period of the claim.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for adjudication of an extraschedular rating is warranted.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension, ischemic heart disease, and headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  Likewise, the criteria for migraine headaches contemplate both the frequency and severity of any headache episodes, as well as their economic effect.  

In this case, considering the lay and medical evidence, the Veteran's hypertension, ischemic heart disease, and migraine headaches are manifested by elevated blood pressure readings, shortness of breath with exertion, the need for medication, a reduction in the METs level, and one to two episodes per month of migraine headaches.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. §§ 4.104 and 4.124a.  According to the November 2012 VA examination report, the Veteran's ischemic heart disease was noted to prohibit lifting and carrying of more than light weight, walking more than shorter distances, or any forceful repetitive pushing and pulling; however, more 

sedentary employment was not prohibited.  The schedular rating criteria specifically address the Veteran's cardiovascular and migraine headaches symptomatology, including the use of blood pressure medication, dyspnea with exertion, and headache episodes; therefore, referral for an extraschedular evaluation is not warranted.  


ORDER

A disability rating in excess of 10 percent for hypertension is denied.  

A disability rating in excess of 30 percent for ischemic heart disease, status post four-vessel bypass surgery, is denied.  

A disability rating of 30 percent and no higher for migraine headaches is granted.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


